REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 8/16/2022.
Claims 1-22 are currently pending. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Allowable Subject Matter
Claims 1-22 are allowed.
Examiner appreciates the clarifications provided by Applicant and hereby withdraws the previous 112 grounds of rejection.
Independent claims 1 and 9 were previously allowed. See non-final office action dated 8/16/2022 for reasons for allowance.
The following is an Examiner’s statement of reasons for allowance of claim 16: the prior art has been found to disclose related surgical instruments as shown in the prior art made of record; however, the prior art fails to disclose a spring positioned intermediate a wedge cam and a pull cam, wherein said wedge cam pushes said pull cam proximally through said spring when said wedge cam is moved proximally, wherein said pull cam pulls said second jaw toward said first jaw as said pull cam is pushed proximally by said wedge cam, and wherein said wedge cam then cams said second jaw into a fully clamped position as said wedge cam is driven further proximally by said drive screw.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731